Title: William McCreery to the American Commissioners, [c. 14 November 1777]
From: McCreery, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
[c. November 14, 1777]
A Prize having been lately made between the Mouth of this River, and the Lighthouse call’d Cordovan, by an American Privateer, and a Letter of Marque; which has occasion’d much talk at this place, much censure to me, as part owner of the latter, and many Letters to the English Ambassador; the purport of which I understand, is, that I, as an owner, shou’d be made responsable for Said Prize. I humbly crave the Liberty to relate to you, in as few words as I can express it, the real State of the case.
I arrived at this place on the 3d. of September last in the above mention’d Letter of Marque, call’d the Swallow, John Martin Master, Navigated by himself, his Mate, and Eight foremast Men. From that time to the latter end of October the Vessel was detain’d by repairs, and by my going to Paris and afterwards collecting such Goods as I wanted for American consumption. On the 30th. Ulto. I gave him his Sailing Orders and his being deep loaded with valuable Goods, only Eight Men, some of whom were sick I was sensible that if he cruized for the enemys Ships, he must inevitably loose the Vessel, their Ships being at present cheifly Arm’d, and certainly better Mann’d than he is. I therefore gave him express orders to proceed immediatly for America, and avoid speaking any Vessels on the passage. He left this place the 1st. Inst. and by various accidents was detain’d in the River untill the 11th. when he wrote me by the Pilot who carried him out, that Six of his Eight Men had contracted disorders at Bordeaux which then renderd them allmost incapable of doing Ships Duty, and that he was going out in Company with Capt. Hart, who promised to conduct him 700 Leagues to the Westward.
By what Captn. Hawkins (late Master of the Prize) His People, and the Pilot, have said, it appears to me, that they fell in with this Vessel about Nine or Ten Leagues from the Land, and gave her chase, that when she got near the Land Captain Hart obliged Captain Martain to take a Number of his People on board the Swallow, and follow her amongst the Shoals, which he very imprudently did in the first place breaking his orders, and, exposing the Vessel and Cargo to very great danger in a place where he had no acquaintance of the Channel.
Tho’ it must appear quite plane to every impartial Man, that I am not in the least censurable in this affair, I understand that great pains have been taken to make me appear quite culpable, especially to the English Ambassador at Paris, who, no doubt, will, or has, made application to the Minister, and he, perhaps, to render some satisfaction, may give orders for my imprisonment: I have therefore, most humbly to entreat, that, shou’d such a procedure take place, you will be so good as to interpose on my behalf, and urge these reasons for my enlargement.
Exclusive of any bad consequences that may arise to me from this disagreeable affair It gives me much concern that any of our Vessels shou’d attempt making a Prize, so near to any French Port, as it is in reallity breaking the Neutrality of that Port, and may eventualy prove the loss of its trade to us. All that I can offer in their excuse, is that they had a pressident from the Enemy in the instance of the three Carolina Ships, and I believe did not know the regulation in regard to the distance that Captures might be made. I have the Honor to be, with the greatest respect Gentlemen Your most Obedient and very Humble Servant
Will McCreery

P.S. The Portsmouth Cap: Hart was Arm’d with 22 Carriage Guns 14 Swivells and 110 Men. The Swallow, of about 25 Tons had Four Small Hawitzer Mounted as Swivells, and as many Swivells.
Honorable B. Franklin, S. Deane, & A. Lee Esqrs. Commissioners at Paris

 
Notation: McCreery no Date
